 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStatler Industries, Inc. (Statler Tissue Company) andUnited Paperworkers International Union, AFL-CIO. Cases 1-CA-13178 and I-CA-13599August 13, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn March 6, 1979, Administrative Law Judge Ju-lius Cohn issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of' theNational Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order,2as modified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge,* as modifiedbelow, and hereby orders that the Respondent, Stat-ler Industries, Inc. (Statler Tissue Company), Au-gusta, Maine, its officers, agents, successors, and as-signs, shall take the action set forth in the saidrecommended Order, as so modified:Insert the following as paragraph l(k) and reletterthe subsequent paragraph accordingly:"(k) Transferring and relocating jobs from the Au-I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Sandard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 Based on our own careful analysis of this case, we have determined thatRespondent, by the number and extent of its unfair labor practices, hasengaged in such egregious and widespread misconduct as to demonstrate ageneral disregard for its employees' fundamental statutory rights. We there-fore find extraordinary remedial measures appropriate and we shall adoptthe broad injunctive language contained in the recommended Order. SeeHickmor Foods, Inc., 242 NLRB 1357 (1979).'We hereby modify the Administrative Law Judge's recommended Orderto include a provision, which he inadvertently omitted, concerning the trans-fer and relocation of jobs.' The recommended Order and notice of the Administrative Law Judge asthey appear herein have been further modified as directed by the First Cir-cuit Court of Appeals in its decision of March 12, 1981. The Board sub-mitted to the court the revised Order and notice on Apnl 8. 1981.gusta mill accounting department to the corporateheadquarters in Medford, Massachusetts, because ofemployee union activities."DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge: These consoli-dated cases were in heard Augusta, Maine, based oncharges filed and thereafter amended, and a consolidatedcomplaint issued on November 1, 1977, by the RegionalDirector for Region 1. Pursuant to a notice to amend, thecomplaint was amended at the hearing. Respondent dulyfiled an answer to the complaint. Among the principal is-sues raised by the pleadings is whether Statler Industries,Inc., herein called Respondent or the Company, engaged invarious acts or conduct violative of Section 8(a)(l) of theAct. A resolution of some of those allegations is dependenton whether certain of Respondent's employees are supervi-sors or agents within the meaning of the Act. Respondent isalso alleged to have violated Section 8(a)(3) of the Act bydischarging three of its employees because they had en-gaged in activities, on behalf of the United PaperworkersInternational Union, AFL-CIO, herein called the Union.Finally, it is alleged that Respondent terminated nine em-ployees in violation of Section 8(a)(3) as a result of an un-lawful transfer of their department from its plant at Au-gusta, Maine, to corporate headquarters in Medford,Massachusetts.All parties were given full opportunity to participate, toproduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. The GeneralCounsel and Respondent have submitted briefs which werecarefully considered.Upon the entire record of the case and from my observa-tion of the witnesses and their demeanor, I make the follow-ing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent maintains an office and plant in Augusta,Maine, where it is engaged in the manufacture, sale, anddestribution of household paper products. Respondent an-nually purchases large quantities of pulpwood and chemi-cals valued in excess of $50,000 which are shipped to andreceived by it from states other than the State of Maine.Respondent also annually ships to firms outside the State ofMaine finished products valued in excess of $50,000. Thecomplaint alleges, Respondent admits, and I find, that Re-spondent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOIVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.11I. THE AII.EGED UNFAIR I.ABOR PRA(TICESA. BackgroundRespondent, which maintains its central office and corpo-rate headquarters in Medford, Massachusetts, purchased244 NLRB No. 19144 STATLER INDLIS1'RIES. INC.the Augusta mill from Hudson Paper Company in 1968. Inthe following years it moved its production operations fromMedford and other locations to Augusta. The Union hasrepresented all hourly paid employees punching timecards,except those employed in the management section of themill, since the Company acquired the Augusta mill and,indeed, had represented those employees prior thereto un-der the former owner. In July 1976 the Union filed a peti-tion to represent approximately eight employees principallyengaged as laboratory technicians, testers, and inspectors inthe quality control department of the mill. Thereafter aStipulation for Certification Upon Consent Election was ex-ecuted by the Union and the Company, and an election wasconducted resulting in certification of the Union for thoseemployees. Subsequently the parties bargained and signed acollective-bargaining agreement.During this period of activity concerning the laboratoryemployees, in August 1976. certain of Respondent's officeemployees began engaging in activity toward organizationunder the Union. It is undisputed that Ellen Kinney com-municated with the Union, obtained authorization cardswhich she distributed to a number of the office employees,and generally began a campaign to organize them. In theensuing months there was discussion among the employeesinvolved in the office, particularly during lunchbreaks butalso on other occasions. For the period of the commence-ment of the campaign in August 1976 until May 1977, Gen-eral Counsel has adduced considerable testimony in sup-port of the many allegations of violations of Section8(a)(I).' Preliminary to any discussion concerning the alle-gations of violations of Section 8(a)( 1) of the Act, it must bedetermined whether certain individuals employed by Re-spondent were supervisors or agents as defined in the Act.B. The Supervisor' Status Issue1. Franklin JonesIn the relevant period Jones held the position of plantaccountant with responsibility to oversee all accountingfunctions including accounts payable and cost accounting.He was also the assistant to LaPointe, the plant controller,and himself had an assistant, Francis Harwood. BesidesHarwood, four other employees worked under Jones. Joneswas a salaried employee who earned annually from $1,500to $2,000 more than the next highest employee under him.According to La Pointe, who was the department head, hehimself had the authority to hire and fire, but Jones, whowas not vested with such authority, could and did recom-mend employees to be hired, and also was responsible forand directed the work of the five office employees underhim. Jones. who testified on behalf of Respondent, statedthat he had in fact recommended employees for hire andhad also disciplined employees and that his recommenda-tions were carried out. In addition, Jones said that he filledin for La Pointe during the latter's absence and on suchi As the first charge herein was filed on May 31., 1977. no finding of viola-tion of the Act can be made with regard to any alleged conduct occurringprior to December I. 1976, because of the prescription of Sec. I0(bh) of theAct.occasions attended management meetings. During thecourse of his testimony, Jones also referred to meetings hehad with employees in which he admonished people aboutcoming late or extending coffeebreaks and other matters.In view of the testimony of LaPointe and Jones, I findthat Jones had authority to effectively recommend hiringand firing of employees, and indeed had exercised the for-mer, and. as plant accountant. responsibly directed thework and training of the five employees under him. Accord-ingly, I find that Franklin Jones is a supervisor within themeaning of Section 2(11) of the Act.2. Raymond BernierIt has been stipulated that as a result of his promotion onApril 1, 1977. Bernier became a supervisor within themeaning of the Act. However the issue arises concerning hisstatus prior to that date, primarily during the period ofevents covered in the complaint.During the relevant times Bernier's title was productionplanner and scheduling coordinator. Bernier was salariedand earned $100 a week more than the next highest em-ployee in that department. He reported to Lucian Le-vesque, the department head, and actually filled in for Le-vesque when the latter was on vacation. On those occasionshe also attended management meetings if questions ofscheduling were to be discussed. Clearly in his pre-April Iposition Bernier did not have authority to hire or fire, butLevesque stated that he considered recommendations madeby Bernier as to hiring or the management of the workload.Bernier. testifying on behalf of Respondent, stated that hemade recommendations to Levesque which were usuallyfollowed. Bernier also stated that he could recommend dis-cipline of employees to Levesque, an example of this beingthe occasion when he spoke to Levesque about Walter Hill.an employee working under him, whom he found asleep atthe job. At the time that department managers were evalu-ating employees. Bernier sat in with Levesque during theinterview and evaluation of Hill. Also concerning Hill. Ber-nier recommended that Hill be given 3-months training inthe mill so that he could be better acquainted with Respon-dent's operations. This recommendation was also imple-mented. On the basis of testimony from Respondent's ownwitnesses, principally Levesque and Bernier, I find that thelatter made effective recommendations concerning disci-pline, hiring, workload, employee evaluations, and respon-sibly directed employees, particularly Hill. in their work.Accordingly, I conclude that prior to April 1. 1977, andduring the period encompassed by the complaint allega-tions. Bernier was a supervisor within the meaning of theAct.3. Theresa PoulinPoulin is the accounts payable supervisor, having beenpromoted to that position on December 15. 1976. Althoughher predecessor, Robert Grover, testified that he had au-thority to hire and fire, a fact disputed by Respondent, it isnevertheless clear that he did make recommendations inthat regard to LaPointe. the department head, who rou-145 DE('ISIONS OF NATIONAL LABOR RELATIONS BOARDtinely fotllowed them. Upon her promotion, Poulin receiveda pay increase of $15 a week and at that point was earning$60 a week more than two employees under her. Poulintestified that she interviewed and recommended the hiringof' employees. An example of this function was NormandeBeckim, who she interviewed, and her recommendation wasimplemented by the hiring of Beckim. In addition LaPointestated that Poulin made recommendations as to employeeswho had completed their probationary period. PersonnelDirector Sullivan testified that Poulin was expected to di-rect the workload and assignment of duties to individuals inher area. On the basis of the above. I find that Poulin exer-cised some of the indicia of' supervisory authority pre-scribed by the Act, particularly that she did in fact makeeffective recommendations concerning hiring, and I findtherefore that she is a supervisor within the meaning ofSection 2(1 I) of the Act.4. Edward GreenlawPrior to the reorganization of April 1, 1977. Greenlawwas the manager of purchases and stores. At that time, aswas the stipulation also with Bernier. he reported to Le-vesque. Greenlaw then was salaried and earned consider-ably more than the employees under him. One of these,Shelley Dorr, credibly testified that she was interviewed forher position by Greenlaw and at some point Levesque en-tered the room, spoke to her very briefly, and then she washired by Greenlaw. Greenlaw testified that although afterApril I he obtained the power to hire and fire, nevertheless.before that date he had the power to recommend as he didin the case of Dorr. Greenlaw trained the people workingunder him, made job assignments, and was responsible fortheir work. I find therefore that Greenlaw, prior to April 1.1977, during the relevant periods covered by the complaint.was a supervisor within the meaning of the Act. As noted.there is no question that he was a supervisor after the datewhen he was promoted.C. The Alleged Violations of Section 8(a)(l) of the ActAs previously noted, the Union's organization campaignbegan in August 1976. Authorization cards were distributedand signed by some employees, and discussions occurredamong the employees during breaks and particulary atlunch. The record contains testimony with regard to a num-ber of incidents involving supervisors in the months of Au-gust, October, and November. These will not be discussedat length at this point as they occurred more than 6 monthsprior to the filing of the charges herein and consequently nofinding of a violation of Section 8(a)( ) can be made as aresult of such conduct, even if it were found to be illegal.The complaint alleges numerous violations of Section8(a)(I) which for convenience will be discussed on the basisof which supervisor of Respondent has been charged withsuch conduct.I Some of the incidents referred to will be detailed where they are relevantin connection with the consideration o alleged violations of Sec. 8(a)(3), asbackground thereto.I. The alleged violations attributed to Franklin JonesArlene Brackett, an accounts payable clerk, testified thatJones conducted a meeting about December 10 in the ac-counting office. In the course of that meeting Jones toldFrancis Harwood that he did not want him to discuss sala-ries of other people. Jones said that if Harwood was nothappy with his job he could leave. Harwood, who had aunion card visible in his pocket at the time, said that jobswere not easy to find; he was not going to leave but wasgoing to do something about it. During the same meetingJones also told the employees that he did not want themmingling and that they were supposed to be at their desks at8 a.m. and not 10 minutes after. Robert Grover, at that timeaccounts payable supervisor, testified to similar effect con-cerning this meeting. In this testimony Jones confirmedtalking to the employees about coming in late and extend-ing coffeebreaks, and also that he thought that informationand discussion about other people's salaries was confiden-tial. Jones stated he told Harwood that he could tell peopleabout his own salary but not discuss the salary of anyoneelse. Jones also said the subject of the Union was notbrought up at this meeting, claiming he had no knowledgeat the time that employees were interested. I do not creditJones as to his claimed lack of knowledge of union activityat that time, since a number of employees testified crediblythat he was present during earlier luncheon discussions ofthe Union.With regard to the restrictions placed by Jones on attend-ance and break periods, particularly as employee witnessestestified that these were not rigidly enforced before and inview of the ongoing union activities, I find that Respondentviolated Section 8(a)( I ) of the Act by creating less favorableworking conditions) As to the proscription imposed byJones on employees' discussion of salaries. the Board hasfound that rules prohibiting wage discussion among em-ployees violate Section 8(a)(I).4 Even assuming the versionset forth by Jones that he limited this rule to discussion ofother employees' salaries, and that his remarks were ad-dressed primarily to Harwood, who presumably had accessto wage information, there is no evidence that this informa-tion was to be considered confidential and that Harwood orothers with similar access were advised of the necessity forkeeping the information confidential. Finally, I note thatSullivan testified that he was not aware in December of anyrule prohibiting employees from discussing salaries. Ac-cordingly. I find that Respondent further violated Section8(a)(1) by attempting to prohibit discussion of employees'salaries and wages.5The General Counsel has alleged that on or about De-cember 27. 1976, Jones interrogated employees, threatenedemployees with reprisals because of their union activity,and also created the impression of surveillance of their ac-tivities. I find no evidence in the record with regard to thisalleged conduct by Jones and therefore dismiss the allega-tions of the complaint with respect thereto.'( Chandler Motors, Inc. 236 NLRB 1565 ( 1978.'Jeannette Corporation. 217 NLRB 653 (1975).Coosa 'alter Convalescent ('enter, 224 NLRB 1288 (1976).' It is further noted that the General Counsel's brief contains no referenceto those complaint allegations.146 STATLER INDUSTRIES, INC.2. The conduct of Raymond BernierWalter Hill testified that about December 14 FrancisHarwood had just left the office when Bernier told him thatHarwood could be in trouble and his involvement in unionactivities "could be damaging to anyone involved withhim." Bernier then said to Hill, "I hope you are not in-volved." Hill queried Bernier whether he was asking if hewere involved in union activities. Bernier said he did notcare, and Hill assured him he was not. Bernier said he wasglad to hear that. Bernier, who testified at the hearing, didnot deny this conversation nor did he allude to it in anyway. I find Bernier's statement, that being involved with anemployee who was engaged in union activities "could bedamaging," implies a threat of some reprisal to an em-ployee who either was involved himself or associated withsomebody engaged in union activity. Consequently, by theconduct of Bernier. Respondent violated Section 8(a)( I) ofthe Act. Further, the statement by Bernier that he hopedHill was not involved, addressed to an underlying, wouldappear to call for a response and, in the context of thethreat he just uttered, becomes a coercive interrogation inviolation of Section 8(a)( 1).3. The conduct of Jack SullivanFrancis Harwood testified that on December 17 he had along conversation with the personnel director, John Sulli-van, in the latter's office. He asked Sullivan about salarystructure and the staffing of the organization, stating thatRespondent's predecessor had a staffing chart and all em-ployees knew where they' stood. Harwood said that during alengthy discussion which ensued he asked Sullivan if he hadheard about union organization in the office. According toHarwood, Sullivan did not then comment but somewhatlater stated, "You know a union would be bad for the com-pany, you would lose many benefits." Sullivan allegedlyalso stated that "certain employees would not be able tojoin" and also that "the company under no circumstanceswould allow an office union." Sullivan told him that therewere all kinds of ways that the Company would use to stophim from having an office union and finally that it couldmove the whole accounting department to Medford.Sullivan testified at great length concerning this conver-sation, stating that Harwood asked to speak to him abouthis salary and job situation. There followed a long discus-sion concerning the salaries paid to employees, the relativeweight the Company attached to seniority, and the value itplaces on certain jobs vis-a-vis others. Sullivan also men-tioned some talk about the fact that there was no pensionsystem. In that connection Sullivan stated Harwood toldhim that supervisors were upset because of the lack of thepension system and they were probably going to form aunion. Sullivan said he responded that the Company wasnot obliged to recognize a union of supervisors. and thatthis was the only mention of a union in their entire conver-sation. Sullivan denied having any discussion concerningthe interest of the office employees in a union and the re-marks concerning it attributed to him by Harwood.The General Counsel has contended that in this conver-sation Sullivan threatened employees with economic repri-sals if the Union came to the plant, promised employeesbenefits under a pension plan, and threatened to eliminatejobs in order to discourage union activity. Firstly. the entirediscussion was initiated by Harwood. who approached Sul-livan in order to speak about his own job situation. Har-wood did not testify that Sullivan promised a pension plan.Sullivan merely confirmed there was no pension plan whenHarwood brought up a question of the supervisors beingunhappy about the lack of a pension. On that subject Iaccept Sullivan's version since it is the only one before meand therefore dismiss the allegation that he promised a pen-sion plan in order to discourage union activity.As to the remaining allegations with which Sullivan ischarged. Sullivan testified at great length in a very detailedand candid manner concerning this conversation with Har-wood, whereas the latter was unable to recollect anythingspecific other than the brief allegations of a threat. I findthat the uncorroborated, sketchy testimony of Harwoodconcerning an admittedly long discussion is insufficient toestablish that Respondent violated Section 8(a)(1) of theAct by Sullivan's conduct and accordingly I dismiss para-graphs 8(e), (f), and (g) of the complaint.4. The conduct of James GordonJohn Hanley was employed in the pulp department andwas supervised by James Gordon, the head of that depart-ment. Hanley testified to a conversation he had with Gor-don in August 1976 which resulted in a general discussionabout the Union in the course of which Gordon askedwhether he thought employees Kinney and Harwood wouldjoin the Union. Hanley further stated that on December 17Gordon told him it was against company policy to be hang-ing around any of the offices any more. Later that day Han-ley, while doing some work in the accounting office, askedJanet Lord, personnel coordinator, an admitted supervisor.what the policy was, and she said that the Company did notwant anyone hanging around the office any more. The Gen-eral Counel contends that Respondent violated Section8(a)(1) when Gordon instructed Hanley not to hang aroundthe offices any longer, in view of the testimony of Hanleyand others that prior to that date there was no such rule.Although Gordon testified that he did not tell Hanley orany other employee they could no longer discuss unionmatters in December. he did no specifically allude to thepolicy of employees no longer hanging around the offices. Ifind that the direction of Hanley by Gordon on December17 was given without reference to the Union and was not inany context of discussion of union activity. The Union dis-cussion testified to by Hanley occurred in August, monthsbefore the December incident, and there is no evidence toshow any connection between the two occasions. Accord-ingly, I shall dismiss paragraph 8(h) of the complaint inwhich Gordon is alleged to have discriminatorily ent'orcedthe rule to discourage union activity.5. The conduct of Francis LaPointeHarwood testified that he had a conversation with La-Pointe, an admitted supervisor, in his office on December20. There was some discussion concerning Harwood's dis-satisfaction, particularly with the salary structure. On this147 I)IDECISIONS ()1: NA I IONAI IABOR RELATIONS BOARI)occasion larwood stated that l.aPointe asked him who wasinvolved with the Uinion, to which larwood replied thatthey were the gate guards. some people in the engineer'soffice. and the office girls. LaPointe commented that he didnot understand why the office girls would be interested be-cause he had been so good to them but he would not he anylonger. LaPointe also stated that salaries would not be dis-cussed among the employees. Harwood and LaPointe had asimilar discussion prior to this on November 19.In his testimony. LaPointe confirmed telling Harwoodthat he would not tolerate the discussion of confidentialsalaries. He acknowledged being aware at this time of Har-wood's involvement with the Union, indeed recalling thatHarwood in December had told him he felt he was going tobear responsibility for being the ringleader, which he reallywas not. LaPointe said he asked Harwood why he was in-terested in the Union, to which Harwood replied it was forpensions, salaries, and job security. Although a Pointe didnot recall having asked Harwood who else was involved inthe Union, he said he could have asked that. ConcerningHarwood's statement that LaPointe said that he would nolonger be nice to the girls, LaPointe denies this.I have previously found Respondent's attempt to prohibitthe discussion of employees' salaries to be violative of Sec-tion 8(a)( I) of the Act, and LaPointe's conduct in that re-gard is another incident of the same. I also find Respondentfurther violated Section 8(a)( I) of the Act as a result ofLaPointe's interrogation of Harwood concerning his inter-est in the Union and his inquiring as to what other employ-ees were involved. As to the latter, I credit Harwood's ac-count as LaPointe concedes that he could have made suchan inquiry. Finally I find no violation as to the allegationthat LaPointe said he would no longer be nice to the girlsas, based on my own observation of LaPointe's demeanor, Iwould agree with his statement that such would not be hisusual personality.Normande Beckim, an accounting clerk, testified that inApril she saw LaPointe and told him she had signed aunion card and felt guilty. He asked her who had signeddownstairs and she mentioned the names of Brackett. Kin-ney, and Stevens. LaPointe denied generally interrogatinganyone in April or at any other time. I find that Beckimtestified credibly, while LaPointe did not specifically denyinterrogating Harwood, asjust noted above. I conclude thatby LaPointe's conduct in interrogating Beckim Respondentfurther violated Section 8(a)( I) of the Act.It is also alleged that on or about April 25. 1977. La-Pointe engaged in surveillance of employees because oftheir union activity. In support of this allegation, employeeArlene Brackett testified that on or about April 25 everytime she went downstairs to the switchboard area, the ladiesroom, or wherever, she was followed. She stated that it wasLaPointe who followed her. This is the sole testimony onthis point. Based upon my observation of the witnesses, Icannot lend credence to an allegation that LaPointe. plantcontroller, would or could devote his time to following anemployee wherever she went in the plant including visits tothe ladies room. Accordingly, I shall dismiss this allegationthat LaPointe engaged in surveillance. (Par. 2(x) of thecomplaint.)6. T he conduct of Lucian LevesqueShelley Dorr. a purchasing secretary. had a conversationwith Levesque on December 21 at a meeting for the pur-pose of an evaluation. Levesque at that time was the man-ager of material and production controls. Dorr testified Le-vesque told her that Harwood had been causing a problemby complaining about wages. that he was off base on it. andthat he would try to start on office union. Levesque statedthere would never be an office union in Statler Tissue: thatalthough people had been complaining about the lack of apension program, Medford was working on a pension plan.lie told Dorr he was not going to tell her to stay away fromHlarwood. but he was trouble. Finally he said if she keptaway from the troublemakers she would have a nice job aslong as she wanted it.Levesque testified that after initially talking to Dorr inconnection with her job performance and evaluation hesaid he was extremely upset at the fact that Greenlaw'ssalary had been revealed and, according to rumor, thesource was Harwood. He told Dorr that this was unfortu-nate and could be detrimental to morale, and he was sureHarwood would be dealt with by his superiors. Levesquedenied mentioning a union during the conversation but wasnot certain whether he referred to a pension program, asemployees had from time to time asked him about it and hewould reply that the Company was trying to get a pensionplan. No other individual was present at this meeting, andbetween the contradictory portions of the two versions Icredit Dorr, who was the more forthright and credible wit-ness.On the basis of all of the testimony it appears that at thetime of Levesque's evaluation interview of Dorr, Harwood'sactivities had become notorious in the mill office. By in-forming Dorr that she would have a nice job if she keptaway from troublemakers. referring to Harwood, the infer-ence is that she may not have such a job if she continued toassociate with him. I find, in the context, this statement tobe a threat to Dorr. if she persisted in being involved withsomeone active fr the Union, and therefore violative ofSection 8(a)( I) of the Act.Levesque further referred to complaints by Harwood andother employees about the lack of a pension program. Bytelling Dorr that the Company was working on such a plan.he implied that she and other employees would obtain suchbenefit if they desisted from joining a union, and this fur-ther violates Section 8(a)( I).On December 22 Levesque called Walter Hill to his officeand conducted an evaluation session in the presence of Ber-nier. According to Hill, Levesque spoke to him about hispotential and excellent work record and then, after a point.stated he was sure Hill was aware of the union talk, andmanagement needed his loyalty. His said he did not knowany more about union activities other than a few conversa-tions at which he had been present. Levesque said theyknew there was active talk of a union organization. Har-wood was regarded as an instigator, anybody involved withhim would be punished and means would be used to elimi-nate him. Hill replied that he was not involved with Har-wood or in union activities. Levesque continued that Med-ford would not tolerate any union activity. Hill said there148 STATILER INDUSTRIES, INChad been talk for a month previous but it had died downduring the last month. At that. L.evesque asked it he couldgive any information on personnel involved in union ac-tivity. Hill responded that the employees treated him asbeing close to management and would not confide in him.and he had no idea who had signed a card. He said hisinvolvement was no more than talk and interest in whatwas transpiring. assuring l.evesque that that was all heknew.Levesque denied bringing up the subject of the Union inthis discussion with Hill or saying that Harwood was in-volved and would be punished because of his union ac-tivity. He further denied asking Hill information as to whowas involved with the Union. Bernier. who was present atthe meeting, stated that the subject of the Union wasbrought up by Hill. who told Levesque there was somethinghe should know, referring to having received correspon-dence from the Union which he claimed to have thrown inthe wastebasket. According to Bernier. Levesque said noth-ing to this and did not threaten Hill or promise him anx-thing.I credit, in this instance, Hill's account of what occurredat the meeting. Hill went into considerable detail. and judg-ing from his demeanor it does not appear likely that he.who was only minimally involved in some discussion of aunion, would have brought up the subject of the Union toLevesque and Bernier in the course of his own evaluationinterview. The testimony of Levesque and Bernier on thissubject was limited to some routine denials to leading ques-tions. I find, therefore, that Respondent. through Levesque.further violated Section 8(a)( I) by telling Hill that everyoneinvolved with Harwood, an instigator, would be punished.Levesque's attempt to obtain information from Hill con-cerning the union activity of other employees was an un-lawful interrogation in violation of Section 8(a)( I). How-ever, I do not find evidence from the account of Hill thatduring their discussion on December 22 Levesque promisedjob benefits to discourage union activity or that he createdan impression of surveillance of employees' union activitiesand will dismiss those allegations of the complaint (par. 2( )and (0)).On December 22. 1976. Respondent posted a notice asfollows:Effective immediately no employees should be in theaccounting, scheduling, and purchasing departmentsunless authorized or on official business.The record reveals that no such rule or policy had been ineffect prior to this time which restricted the movement ofemployees, including mill employees, in the area of Respon-dent's premises. Since December was the peak time ofunion activities and discussion, as well as the period inwhich Respondent engaged in other violation of Section8(a)(1) of the Act. I find that promulgating and enforcingthis rule during this period was for the purpose of discour-aging and inhibiting union activity and therefore violatedSection 8(a)(I ) of the Act.7. The conduct of Theresa PoulinThe complaint alleges that on or about April 24 Poulininterrogated employees about union cards. NormandeBeckim. an accounting clerk under Poulin. testified that shehad signed a card on or about April 15 and gase it to aunion representative. 1[inkle\. She stated thereafter she asbothered about it and told Poulin she had signed a card onthe spur of the moment. According to Beckiri. Poulln askedher wh she signed it. and Beckim replied that she could seegood points about it. For her part. Poulin testitied thatBeckim had asked to talk with her at lunch and anted toknow if she knew anything about the Union. Poulin toldher that she realI did not. Then Beckirn said that she hadsigned the card and it was bothering her. She wanted to getthe card back hut did not know how to et it. Poulin saidshe did not know either hut she would ind out. Poulindenied asking an, employees hether the' had signedcards. In the context of this conversation in hich Beckimadmittedly approached Poulin. initiated the discussionabout her signing the card and tring to get it back and. inthe absence of the corroboration that Poulin actualls askedBeckim whs she had signed the card. I find the eidenceinsufficient to conclude there was an unlastful interrogationby Poulin and shall dismiss the complaint allegation as toher conduct.8. Edwsard (ireenlaAShelley Dorr testified that on or about Ma59. 1977.Greenlaw, her supervisor. told her he wanted to warn herthat Harwood and other union representatives have beenvisiting employees and distributing cards. He said lHarwoodwas gone hut still causing problems and added that man-agement had missed plentN on the first firing but nov the!knew Dorr was involved in the Union and were watchingher closely. He told her to be careful when she \was aroundKinney but it was all right to talk to Brackett. tie furtherpredicted that Kinney would be gone within a week. Green-law. who himself was separated from Respondent bh thetime of the hearing. testified on behalf of the General Coun-sel. With regard to his consersation with Dorr on Mla) 9. hesaid he had asked her into the office because she had beenspending a lot of time talking with Kinney. He brought toher attention that he had heard Kinney was involved inunion organizing. He said he told Dorr she should not beinvolved with Kinney as much as she was. He also recalledstating that Harwood was causing problems. As previouslynoted I found Dorr to be a credible witness. and her testi-mony was to some extent corroborated by (ireenlas. whoalso did not specifically den5 the remainder. I find, there-fore, that (ireenlaw's statement that Respondent knewvDorr was involved with the Union and was watching hercreated the impression of surveillance of the union activitiesof employees and thereby Respondent violated Section8(a( I). Warning her against being involved or associatedwith Kinney and at the same time predicting Kinney's earlydeparture also constituted a threat to Dorr in order to dis-courage union activity and turther violated Section 8(a)( I).Dorr also testified without contradiction that on July 25.during a conversation with (ireenla. he told her that herworking hours would he changed from 7 am. to 4 p.m. to 8a.m. to 5 p.m. because of union organization in the office.149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDChanging her hours of employment fbr that stated reason isof course a violation of Section 8(a)( I) of the Act.9. The conduct of Janet LordLord is personnel coordinator and an admitted supervi-sor. Julia Stevens, an employee, testified that in May 1977she initiated a conversation with Lord with whom she wasfriendly. At the time Stevens was pregnant and afraid forher job but felt she could confide in Lord. She told Lordthat Kinney and a few others were trying to organize aunion because of the insecure job situation. Lord repliedthat although Kinney was not in a position to lose her job.she would if she tried to get in a union. According to Ste-vens, Lord also said that the Statler office did not need aunion and Statler had plenty of money which would bespent to keep the Union from getting in. Stevens then toldLord who had signed cards and when. At that Lord askedStevens if she too had signed a card, and she said that shedid in order to please Kinney. who told her that almosteveryone had signed cards. Stevens said that while she hadfelt there was a need for a union, she was skeptical aboutthe whole thing. Lord told her if she was not for the Uinionshe should try and get the card back and, i she did, itwould probably save her job as the other bunch that signedcards were on their way out. Stevens stated that later inMay she had another conversation with Lord, who told hershe had spoken to Sullivan and if Stevens tried to get hercard back it would probably help save her job.Lord in her testimony' merely said that Stevens came toher upset and told her of her involvement in the Union.Stevens did not know what to do and wanted her opinion.With regard to obtaining a return of the union card. Lordherself did not know what to do and spoke to Sullivan tofind out the procedure. She denied threatening Stevens.I credit the version of Stevens' testimony. Stevens testi-fied in a straightforward manner while Lord seemed in-credibly naive in claiming that she really knew nothingabout unions or any of the procedures with regard to or-ganization. This in spite of the fact that as personnel coordi-nator she dealt with the union people in the bargaining unitin the mill. In addition she must have been aware of theorganization of the lab employees during the previous sum-mer.I therefore find that Respondent further violated Section8(a)(1) of the Act by the conduct of Lord in interrogatingStevens as to whether she had signed a union card, convey-ing a threat of discharge by telling Stevens that getting hercard back could probably save her job, and by indicating toStevens that employees for the Union would be discharged.If Lord merely told Stevens how to get back her card, atStevens' request, there would be no violation on that point.However, by linking the return of the card to saving herjob, Lord again threatened Stevens. Respondent contendsthat there should be no violations found from the discus-sions between Stevens and Lord since the former initiatedthe conversation. But as previously noted, it is one thing forLord to just discuss the situation with Stevens and anotherto interrogate her as to her own card signing and threatenher while in the course of the discussion even though it wasstarted by Stevens.D. Thle .41 egeid iolaion o/ Sectiol 8(a)(3) of ll, 4 c1. Francis HarwoodHarwood was terminated on March 31. 1977, along withHanley and Hill, whose circumstances will hereinafter bediscussed, and 16 other employees including at least 2 engi-neers, and approximately 9 watchmen whom Respondenthad decided to replace with an outside guard service. Har-wood, the assistant plant accountant, had been employedby Respondent ever since it purchased the mill, a period of'more than 8 years. and by Respondent's predecessor forabout 3 years.It is clear that Harwood was deeply involved in unionactivity ever since the campaign started in August 1976.Moreover, his activities were clearly known to his supervi-sors and even to top management of Respondent. Employ-ees were warned against associating or becoming involvedwith Harwood. who was pinpointed as the focus of theunion activity. as was discussed above in connection withviolations of Section 8(a)( I),Respondent contends that it first became aware of unionactivity in the latter part of December 1976. Thereafter themill managers met with corporate executives at Logan Air-port in Boston in January 1977. While it is alleged that themeetings were held to discuss reorganization of the millpersonnel, it is conceded that the subject of the Union wasa topic at the January meetings. Sullivan. the labor rela-tions director, stated that Harwood's name was brought upat the airport meeting, and though the primary reason forthe meeting was discussion of the reorganization. there wasan interest to know who was involved in the Union. Min-chello, general manager of' Respondent, also acknowledgeddiscussing the Union at the two January meetings in whichHarwood was identified as the principal activist. Finally.LaPointe. Harwood's supervisor and department head. whowas present at three meetings, two in January and one inFebruary. stated that Harwood along with Hill and Hanleywere listed for termination because they were involved inunion activity. They were to be let go along with the watch-men, who were to be replaced by an outside force, andsome engineers and a few others who were to be terminatedbecause of such things as low performance.Respondent contends that the termination of' Harwoodand the others on the same date was the result of a decisionmade in the previous year to commence a system of writtenevaluations of employees and then to reorganize to mill per-sonnel for greater efficiency. It urges that as a result of thisperiod of evaluation, Harwood, who had previously beenpassed over for promotion, was not qualified to take overthe position of the plant accountant (Jones). should the oc-casion arise. The feeling was that he was unsuited for ad-vancement and accordingly did not fit in with Respondent'splans which provided for competent backup personnel forthe leadership positions. Respondent also urges that Har-wood was unsuited because of conduct resulting from hisdissatisfaction with his salary and other conditions. Al-though Respondent has also attacked the credibility of Har-wood, the issue is whether he was terminated because of hisunion activities and not his credibility.Based upon the testimony of LaPointe, whom I credit, tothe effect that it had been decided during the three meetings150 STATI.lER INDl:STRIES. IN('.in Januar and Februar' to terminalte Hlarwood because ofhis union actl\ ities. the testimonyl, of Respondent's o n wit-nesses. v ho acknllovledged that Harwood's name was al-wa s brought tup at those meetings. and the clear evidencethat he k as pinpointed as the fcus of union activits. I findthat tlarwood's union acti ities were indeed the caiuse of histermination. I am not persuaded by Respondent's conten-tions that it was motivated by the reorganization plan. lHar-wood's performance. or his dissatisfaction. In this connec-tion it is noted that the written evaluation made byLaPointe of Harwood on January 2 and March 29. 1977.while not glowing in praise of Harwood and his perfilrm-ance. nevertheless shows that his performance was morethan adequate. ActuallN. LaPointe testified that vwere thedecision solely up to him, he would not have terminatedIlarwood as he did a good job at what he was supposed todo and. although LaPointe acknowledged that Harwoodmay have been limited, he still would have retained himbecause his performance warranted it. It is further notedthat during more than 8 years in Respondent's employ Har-wood was never disciplined or warned about poor perform-ance and was given wage increases despite the fact thatMcGrath. the mill manager, claimed to have received somebad reports of Harwvood's performance a year before histermination.I find in all the circumstances that Harwood was termi-nated by Respondent because of the union activities inwhich he was engaged in violation of Section 8(a)(3) of theAct.2. The discharge of John Hanley and Walter HillI shall discuss the terminations of these two employeestogether because I believe their cases are covered by thesame principle. Hanley's principal occupation was that of apulp prep clerk. Prior to that he had been employed in themill within the bargaining unit of mill employees repre-sented by the Union. Respondent terminated him, it con-tends, because his job was eliminated.Hill was a production and shipping control clerk whomRespondent terminated allegedly because of his poor per-formance and unsuitability for his job or higher jobs. BothHanley and Hill were only peripherally involved, if at all, inthe union campaign. Neither signed a union authorizationcard although both of them were acquaintances of and ongood terms with Harwood. Hanley at times was observed inthe area where Harwood was employed, talking to him, andI Respondent has additionally contended in the case of Hanley that histermination be upheld because he was a supervisor within the meaning of theAct. The record reveals that Hanley spent from 40 to 50 percent of his timeas a fill-in foreman within the bargaining unit of mill employees. He regu-larly replaced foremen. who are supervisors and excluded from the unit bythe collective-bargaining agreement, when they were on vacation or sickleave or absent for any reason. The Board has held that employees whospend 50 percent or more of working time performing nonsupervisory dutiesshould not be denied the advantages of collective bargaining. AmalgamatedClothing Workers of ,4merica, AFL CIO. CLC. 210 NLRB 928. 930 (1974).Particularly, as in the instant case. where the supervisory job is not regularlyor closely intermingled with nonsupervisor3 work and there is no conflict orinterest with the unit sought, the Board has permitted such employees engag-ing in split duties to he included in bargaining units. Westinghouse ElectricCorporation. 163 NLRB 723. 727 (1967)Hill as present at some luncheon discussions of' the L'nion.Indeed, Hill, as noted in the previous discussion of joila-tions of Section 8(a)( I b) L.evesque. protested that he hadnot been involved in union actis it and had mereli recei edsome literature which he had torn up.Respondent has argued that it has had a histor ot rea-sonably good relations with the I nion as the collecti e-bargaining representative of the mill production workersever since it acquired the mill at Augusta. Further, it pointsto the union organization of the lahorators technicianswhich proceeded without incident through the filing of apetition, the stipulation for election. certification of theUnion and eventually a collecti\ e-bargaining agreement.From this it would have us intfer that the terminations suchas Hill's and Hanle's were solelv lor econonic consider-ations it sets forth. While this historical argument m;a ha esome surface appeal. it is negated b Respondent's onconduct in connection with Section 8(a)( I1 violations itiundabove and the apparent o erreaction of its managementofficials to the disclosure that the clerical emploees wereinvolved in union organization. This reaction, particularlyas only 12 employees were involved, in view of' the organi-zation by the Union and representation of more than 5(X)employees, belies the otherwise peaceful historic tradition.The animus is displayed by the accounts of the three meet-ings in January and February 1977 attested to by l.a Pointe.the former controller, and other management officials. 'themeetings were attended by the mill management personnelfrom Augusta and Respondent's executives from corporateheadquarters in Medford. At the first meeting the Mledfrdpeople were informed by the Augusta mill managers of theunion organizational campaign in the course of which Har-wood's name was mentioned as the activist. The Augustamanagers were directed to find out more about it.LaPointe testified that at the second meeting in Januarythe Augusta people did not really have anymore names o(employees involved with the Union. They added the namesof two engineers but were criticized as those two had noth-ing to do with the clerical employees or the Union andshould have been let go a long time ago in any case. VicePresident Lombardi was incredulous that Harwood couldbe, b himselfl the only one organizing a union. Thuspressed. the Augusta managers came to the third meetingand added the names of Hill and Hanley as being involvedwith the Union. LaPointe stated, as previously noted, thatas a result of these meetings it was determined to dischargeHarwood. and Hill because of their union activities.The Board has found that terminating employees. whowere even nonsupporters of the Union. and including themwith terminations of union supporters. is violative of Sec-tion 8(a)(3) of the Act. Howard Johnson Cnomparn'. 209NLRB 1122 (1974). 1 find that Hanley and Hill. despitetheir minimal participation in the union campaign, wereterminated when their names were included with Harwoodas union supporters by the Augusta managers during thecourse of the January and February meetings. As to Re-spondent's specific defenses, although Hanles's job was saidto have been eliminated. actually his work was dividedamong other employees. He had experience in the mill asan acting foreman as well as a bargaining unit employee.but Respondent refused his request to be returned to work151 I)t(ISI()NS OF NATIONAL LABOR REATIONS BOARDin tile inull, despite the tact there is no evidence of poorpertorma.nce on his part. tlill worked 4-1/2 years withoutreprimland or discipline except for one incident related tohis being drowsy or sleepy on the job one day which wasexplained by his taking of medication at that time. Thewhole concept of reorganization apparently was not aswidespread as it was made to seem, when one considers that9 of the 19 terminated employees were security guards re-placed by an outside service two were engineers who hadbeen slated to go for a long time, and three were the dis-criminatees invovled herein.I find therefore that Respondent included Hanley andHill for discharge because management believed they wereinvolved in union activities, and not for the asserted eco-nomic reasons, and by such conduct violated Section8(a)(3) of the Act.3. The relocation of office jobsThere remains for consideration whether Respondentrelocated the jobs of nine employees and terminated themduring the period from August 8 to September 23, 1977, fordiscriminatory reasons.8In 1974 Respondent's auditors,Price Waterhouse and Company. prepared a report andanalysis on its operations and, among other things, recom-mended centralization of various office functions. This rec-ommendation was not implemented before 1977 for variousintervening economic considerations. On April 28,1977. Respondent posted a notice at the Augusta mill stat-ing that it had been decided "to relocate certain administra-tive and accounting functions currently performed at theAugusta mill to the corporate office in Medford. Massachu-setts." It further stated that corporate offices are being ren-ovated and the reassignment will be accomplished by July15. At the time of hearing the offices to which the jobs wererelocated were established in a new building which wascompleted approximately at the end of 1977. However.other facilities in Medford became available to Respondentearlier in 1977 and, accordingly, the job functions to betransferred apparently began on August 8 when ShelleyDorr was terminated, continued on August 26 when sevenother employees were terminated, and concluded aboutSeptember 23 when the final termination, employee Ste-vens, was made at Augusta. Except for a confidential memodated December 30. 1976, to McGrath, neither the millmanager nor any of the other managerial executives at Au-gusta were apprised of the planned relocation until theyattended a meeting just prior to the posting of the April 28notice.LaPointe testified that on or about April 20 he had aconversation in the office of Poulin who told him that Nor-mande Beckim had been approached by Hinckley (unionrepresentative) and Harwood about signing a union card.LaPointe passed on the information immediately to Sulli-van and McGrath. That very afternoon Lombardi andMinchello came up to Augusta for a meeting in whichMcGrath asked LaPointe to relate to them the informationI The employees terminated were: Shelley Dorr. David Hallee. Lynn Ver-nil, Arlene Brackett. Normande Beckim, William Nichols. Ellen Kinney,Gerald Boulefte. and Julia Stevens.he had received from Poulin. LaPointe said that Lombardithen told the meeting that they would not have the Unionin Augusta and would move the office to Medford before ithappened. Lombardi also said that a letter concerningplans to move the office to Medford had been sent toMcGrath last December.Following the posting of the notice announcing the moveon April 28. a management meeting was held in early May.Sullivan testified that it was clear that union activity wasgoing on among the employees in the accounting depart-ment and he questioned Lombardi about pursuing reloca-tion at that time as he felt the timing may cause a complaintto be filed with the NLRB. He said it was his responsibilityto warn the Company that such an interpretation could bemade. Sullivan testified that Lombardi became irritated andsaid, "We've had these plans for a number of years and I'mnot going to let some (obscenity) screw them up." McGrathand Bernier also testified to similar effect. There is no ques-tion that Lombardi's remarks referred to Ellen Kinney, whowas the employee most prominently engaged in the distri-bution of union cards to the employees involved. Duringthe month of August Respondent was able to implement itsplan.Contrary to the contention of Respondent that the moveof certain clerical functions to Medford was made pursuantto a long established plan which came to fruition in 1977, 1find that the transfer of these jobs was discriminatorily mo-tivated. I rely for this conclusion on a number of reasons.Firstly, I credit the testimony of LaPointe to the effect thatin April Lombardi responded to the information thatBeckim had been approached to sign a card with the com-ment the Respondent would not have the Union in the ac-counting division at Augusta. In that connection it is notedthat as soon as the mill manager was advised by LaPointeof the approach to Beckim, the corporate executives inMedford convened a meeting at Augusta in a matter ofhours. This is in line with other reactions, as previouslynoted, to news of union activity among the accounting andclerical employees. There are other factors which lead tothe same conclusion.Lombardi's obscene remark at the May meeting indicateshis attitude toward the organization of these particular em-ployees. Respondent would have us consider his statementmerely a reaction to news that the relocation was runninginto more problems and did not indicate an anitunion moti-vation. I come to the opposite conclusion. His expletivereferred to a woman and could have no application exceptto Kinney, who was known as the employee engaged incard distribution. It was thus this union activity which in-terfered with his plans, and he therefore overruled the ad-vice of the more sophisticated Sullivan. But the antiunionmotivation or animus which Respondent seeks to negatesprings from more than the one remark of Lombardi. Thusthere are the discharges of Harwood, Hanley. and Hillwhich I have already found to be violative of Section8(a)(3) of the Act, and the many acts of violation of Section8(a)( ) including threats, interrogations, and promises ofbenefits to employees.99 In the latter connection, Respondent urges that violations of the Actcommitted prior to 6 months before the filing of the charge in Case I CA-13599. relating to the relocation, should be disregarded since an unfair labor152 STATLER INDUSTRIES. IN('Beyond that, the record shows that at least six of the nineterminated employees were in some way involved withunion activities. Kinney was known by all to be one of theprime movers in the union campaign. Greenlaw said inMay that she would be gone in a month. He also told Dorrthat management knew she. Dorr, was involved and waswatching her. Brackett, Beckim, and Stevens all signedcards for the Union. Hallee testified that he informed Jonesearly in August that he probably should have signed aunion card.It has been previously noted that none of the employeeswhose jobs were relocated were offered the opportunity tomove to Medford, despite the fact that some were admittedby Respondent to be superior employees, such as Dorr. In-terestingly, Boulette offered to relocate and communicatedthis to Bernier, his supervisor. but his offer was not ac-cepted by Respondent. There is some question whetherKinney's job, switchboard operator, was really relocated asit was taken over by a less senior employee at Augusta. Inany case, she was not offered relocation.Finally, even if Respondent had long range plans to con-solidate some of these office functions, the timing of thedecision in the midst of the union campaign, after severalyears of inaction on the initial proposal, and the haste inwhich a meeting was convened following the disclosure onor about April 20 of the continued union activity are indi-cators of Respondent's motivation.In sum, the factors detailed above lead to the conclusionthat the termination of the nine employees in August andSeptember and the relocation of their jobs were for the pur-pose of discouraging union activity among the accountingemployees at Augusta and therefore in violation of Section8(a)(3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRA(TIC(FS UPONCOMMFRCEThe activities of Respondent, set forth in section III,above, occurring in connection with the operations of Re-spondent described in section 1, above, have a close, inti-mate, and substantial relation to trade. traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMFDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent discharged John Hanley,in violation of Section 8(a) I) and (3) of the Act. I recom-mend that Respondent offer Hanley immediate and full re-instatement to his former job or, if such job no longer exists,to a substantially equivalent job, without prejudice to hispractice cannot be based on these events which are presumably barred bySec. 10(b). However, the Supreme Court has stated that the earlier eventsmay be utilized to shed light on the true character of matters occurringwithin such period. Local Lodge No. 1424, etc v. N.L.R.B. (Bran Manufac-luring Co.). 362 U.S. 411 (1960).seniority and other rights, privileges, or other working con-ditions. and make him whole for any loss of earnings orbenefits suffered by reason of such discrimination b paN-ment to him of a sum of money equal to the amount henormally would have earned as wages and other benefitsfrom the date of his discharge to the date on which rein-statement is offered. less net earnings during that period.The amount of backpay shall be computed in the mannerset forth in F .W 'oolw'orth Comlpan.', 90 NLRB 289(1950). with interest thereon to be computed in the mannerprescribed in Florida Seel Corporation. 231 NLRB 651(1977).1°The same remedy provided br Hanley shall beavailable to Francis Harwood and Walter Hill. also dis-charged in violation of Section 8(a(3) of the Act. How ever.as their jobs may have been transferred to Medford alongwith those of the nine other employees subsequently dis-charged. Hill and Hlarwood shall be entitled. in the alterna-tive, to the same remedy as hereinafter prescribed for thesaid nine employees.As it has been found that Respondent discriminatorilvtransferred certain of its accounting and auditing functionsand jobs to its headquarters in Medford. Massachusetts,from the mill in Augusta. Maine, and thereby terminatedthe jobs of nine employees, the organizational efforts ofsuch employees have been effectively frustrated and Re-spondent has succeeded in avoiding union organization intheir department. Therefore, I shall recommend that Re-spondent be directed to resume its former operation andreestablish the status quo tittle to the extent necessary toprovide jobs for those who desire reinstatement in Respon-dent's employ as provided below.'Accordingly. I shall recommend that Respondent be or-dered to reestablish those accounting and auditing func-tions at the Augusta mill which had been moved to corpo-rate headquarters in Medford and reinstate the employeesdiscriminatorily discharged when those jobs were trans-ferred. The employees involved shall be awarded backpaybased on the earnings they normally would have receivedfrom the date of their discharge to the date of Respondent'soffer of reinstatement. less any interim earnings. which shallbe computed on a quarterly basis with interest in the man-ner set forth aboxve.CON(I ASIIONS O() Il.A1. Respondent is an employer engaged in commercewithin the meaning of Section (6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(a)( 1) of the Act by:(a) Coercively interrogating employees concerning theirunion and other protected, concerted activities.(b) Prohibiting employees from discussing salariesamong themselves thereby restraining the employees' rightto engage in concerted activity for mutual aid and protec-tion guaranteed by Section 7 of the Act.(c) Threatening to enforce less favorable working condi-tions more strictly to discourage union activities."0See, generallb.Isis Plumbing & Heating Co. 138 NRB 716 (1962)i Javs Fwds, Inc. 228 NL.RB 423 1977).153 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Threatening employees with reprisals if they associ-ated with union activists.(e) Promising benefits to employees should they rejectthe Union.(f) Promulgating and enforcing a rule to stop employeesfrom congregating in the office in order to discourage unionactivity.(g) Creating the impression of surveillance of union ac-tivities of employees.(h) Changing employees' working hours because of theunion campaign and organizational activity.(i) Threatening discharge of employees who signedunion cards and encouraging employees to retrieve theirsigned cards.4. Respondent violated Section 8(a)(3) and (1) of the Actby discharging Francis Harwood, John Hanley, and WalterHill because of their union activities.5. By relocating certain of its accounting office jobs andterminating the following named employees because oftheir union activities, Respondent engaged in unfair laborpractices in violation of Section 8(a)lI) and (3) of the Act:Shelley Dorr, David Hallee, Lynn Varrill, Arlene Beckett,Normande Beckim, William Nichols, Ellen Kinney, GeraldBoulette, and Julia Stevens.6. The aforesaid are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.7. Except as set forth above, Respondent has not other-wise violated the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER'The Respondent, Statler Industries, Inc., Augusta,Maine, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Coercively interrogating employees concerning theirunion activities.(b) Prohibiting employees from discussing salariesamong themselves and engaging in concerted activities.(c) Threatening to strictly enforce less favorable workingconditions in order to discourage union activities.(d) Threatening employees with reprisals if they associ-ated with union activists.(e) Promising employees benefits to discourage union ac-tivities.(f) Promulgating and enforcing a rule against employeescongregating in the office in order to discourage their unionactivities.(g) Creating the impression of surveillance of employees'union activities.(h) Changing working hours of employees because oftheir union activities.12 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(i) Threatening discharge of employees who signedunion cards and encouraging employees to retrieve theirsigned cards.(j) Discouraging membership in or activities on behalf ofthe United Paper Workers International Union, AFL-CIO,or any other labor organization, by discharging its employ-ees or in any other manner discriminating in regard to theirhire or tenure of employment, or any term or condition ofemployment.(k) Transferring and relocating jobs from the Augustamill accounting department to the corporate headquartersin Medford, Massachusetts, because of employee union ac-tivities.(1) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem in Section 7 of the National Labor Relations Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Offer John Hanley, Francis Harwood, and WalterHill, immediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantially equivalentjobs and make them whole for any loss of earnings theymay have suffered by reason of their discharge, in accord-ance with the provisions set forth in the section herein enti-tled "The Remedy."(b) Reestablish at its Augusta, Maine, mill the office andaccounting jobs which it relocated at Medford, Massachu-setts, and offer to the following employees immediate andfull reinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings they mayhave suffered in the manner provided in the section hereinentitled "The Remedy": Francis Harwood, Walter Hill,David Hallee, Shelley Dorr, Lynn Verrell, Arlene Brackett,Normande Beckim, William Nichols, Ellen Kinney, GeraldBoulette, and Julia Stevens: provided, that [Respondent]may relocate said office and accounting jobs at any time inthe future if it deems best for business reasons to do so andis not impelled by the intent to deny to its employees therights conferred by Section 7 of the Act.(c) Preserve and, upon request, make available to theBoard or its agents for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due.(d) Post at its Augusta, Maine, mill copies of the at-tached notice marked "Appendix."'3Copies of said notice,on forms provided by the Regional Director for Region 1,after being duly signed by its authorized representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-'1 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board.154 STATLER INDUSTRIES, INC.tices are not altered, defaced, or covered by any other mate-rial.(e) Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order what steps Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedas to those allegations not specifically found to be violativeof the Act.APPENDIXNOTICE To EMPIOYEESPOSTED BY ORDER OF HENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportunity topresent evidence, the National Labor Relations Board hasfound that we violated the National Labor Relations Actand has ordered us to post this notice.WE WILL NOT coercively interrogate employees con-cerning their union activities.WE W.llI. Nor prohibit employees from discussingsalaries while engaged in their union activities.WE WILL NOT threaten to strictly enforce less favor-able working conditions to discourage employees fromengaging in union activity.WE WILL NOT threaten employees with reprisals ifthey associate with union activists.WE WILL NOT promise benefits to employees to dis-courage union activities.WE WILL NOT enforce rules against employees con-gregating in the office to discourage their union activi-ties.WE WILL NOT create the impression that we havekept employees' union activities under surveillance.WE WILl. NOT discourage membership in or activitieson behalf of United Paper Workers InternationalUnion, AFL-CIO, or any other labor organization, bydischarging employees or in any other manner dis-criminating in regard to their hire or tenure of employ-ment, or any term or condition of their employment.WE Wll. NOT change working hours of employeesbecause of an organizational campaign by a union.WE WVll.. NOT threaten discharge of employees whosigned union cards, nor encourage employees to re-trieve their signed cards.WE WIl. NOT transfer and relocate jobs from ourAugusta mill accounting department to corporateheadquarters in Medford, Massachusetts. because ofthe union activities of our employees.WlI Wil.L NOT in any other manner interfere with.restrain, or coerce our employees in the exercise of therights guaranteed them by Section 7 of the Act.WEi WILL offer full reinstatement to John Hanley.Francis Harwood. and Walter Hill with backpa. plusinterest.WE WILL resume our accounting operations at theAugusta mill and offer the employees named belowimmediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantially equiv-alent jobs. without prejudice to their seniority or rights.privileges, or other working conditions:Francis HarwoodWalter HillShelley DorrDavid HalleeLynn VerrillArlene BrackettNormande BeckimWilliam NicholsEllen KinneyGerald BouletteJulia StevensWl MAY. however. relocate such jobs at any time inthe future if we deem it best for business reasons to doso and are not impelled by the intent to deny employ-ees the rights guaranteed them by Section 7 of the Act.WE WILL make the employees named above wholewith interest for any loss of earnings or benefits theymay have lost by reason of their discharges.STATLER INDUSTRIES, IN(. (STAT.ER TISSUE COM-PANY)155